OSBORNE, Justice.
This is an appeal from the Perry Circuit Court. Joe Deaton, a coal miner, applied to the Workmen’s Compensation Board for an award claiming he was totally and permanently disabled by virtue of pneumoconi-osis. The Board awarded him 50% permanent disability, which was affirmed by the Circuit Court. Deaton appeals claiming error in the Board’s award.
Joe Deaton, a coal miner of some 35 years’ experience, filed an adjustment of claim with the Workmen’s Compensation Board alleging he became totally and permanently disabled on February 26, 1965. This was the last date he worked in the mines. He claims he left the mines because of apprehension due to shooting and trouble at the mines.
He states that after leaving the mines he and his wife bought a small grocery store in 1965 in Hazard, Kentucky, and have endeavored to operate that. In 1969, he first discovered he had simple pneumoconiosis, stage II. He subsequently filed his claim and, at the hearing, evidence was presented which tended to show he was affected with pneumoconiosis in the early stages; that he was currently operating a grocery store and he was not totally and permanently disabled.
The Board awarded Joe 50% permanent disability to run from August 13, 1969. An appeal to the circuit court affirmed the Board’s decision.
The appellant urges this court that the Board erred as its award should have been a total and permanent award. We find no error. Young v. Marsillet, Ky., 473 S.W.2d 128, is dispositive of the issues presented here.
Judgment affirmed.
All concur.